Citation Nr: 1450247	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-01 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability to include mild levoscoliosis and degenerative disc disease at L5-S1 and L3-L4.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from June 1979 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case was later transferred to the jurisdiction of the RO in Roanoke, Virginia.

In June 2014 the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is on file.

The issue has been recharacterized to comport with the evidence of record.

In the Veteran's VA Form 9 received in January 2011 he indicated that he had shooting pain in his left leg and numbness associated with his low back disability.  In a March 2011 private medical consultant report, associated with a Social Security Administration (SSA) disability claim, the Veteran reported that his back pain occasionally radiates into the left gluteal region and into the left leg, with occasional numbness in these areas.

Therefore the issue of entitlement to service connection for left lower extremity radiculopathy has been raised by the record.  As it has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran has a low back disability that commenced in active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability to include mild levoscoliosis and degenerative disc disease at L5-S1 and L3-L4 have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  The decision below grants entitlement to service connection for a low back disability to include mild levoscoliosis and degenerative disc disease at L5-S1 and L3-L4.  This is a full grant of the benefits sought on appeal.  As such, no further discussion of VCAA is necessary.

Legal Criteria

Service connection is warranted if the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service. 38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  

Some chronic diseases, including arthritis, are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available for arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence

Service treatment records show that in early February 1980 the Veteran was treated for a low back injury while on the USS INCHON.  He reported complaints of low back pain after performing duties that required his "pulling on heavy line underway replenishment."  He reported receiving a sharp pain of the left lower back.  He denied numbness or tingling.  The provider observed much muscular spasm involving the left lower back from L-2 through L5.  After examination the assessment was lower back strain, for which the provider ordered bed rest for 24 hours and hot soaks.  When checked two weeks later the provider found the Veteran qualified for duties.

The Veteran sought treatment in early March 1980 for back pain in the middle of the back since the previous day that started when he stooped over to serve chow.  The assessment was lower back strain.  

The Veteran was seen in early December 1981 for complaints of low back pain after bending over.  The Veteran reported that he has been working out at the gym.  Objectively the Veteran's gait favored his left side.  There was muscle spasm to the left paraspinal muscles of the lumbar spine.  There was no radiation of pain to extremities.  The assessment was muscle sprain left paraspinous muscle of the lumbar spine.  

When seen the next day that month the range of motion was limited and there was increased pain on supine lying. The assessment was low back pain rule out herniated lumbar disc (sciatica).  An additional record the same day noted findings that deep tendon reflexes were 1+ throughout the lower extremities.  An additional assessment was recorded as mechanical low back pain, doubt herniated LP (lumbar puncture).  

The Veteran was feeling better when seen the next day in December 1981.  The assessment was mechanical low back pain, improved.

The Veteran was seen in February 1982 for lower back pain.  The Veteran reported complaints of chronic low back pain, non-radiating, for two years, which he suspected was related to an injury from hauling a line up a ladder.  The radiology report noted a 5 degree scoliosis possibly secondary to sprain. The assessment was that on radiological studies, slight curvature of the spine was noted at the sacral area.  

Periodic reports of medical examinations and medical history dated between September 1982 and December 1995 show no reported history of back problems, or abnormal evaluation of the spine or other musculoskeletal system on examination.  

A service hospital treatment record dated September 1996 shows that the Veteran received emergency care and treatment for back symptoms.  The Veteran reported a 17 year history of occasional low back pain, and he presently presented with exacerbation of the condition for the last five days.  He had pain in the lower back on the right.  There was no leg pain, weakness, paresthesias, or bowel or bladder symptoms.  There was no history of (recent) trauma.  On examination there was a mild right paraspinal spasm, tender to palpation, and no other significant findings.  The assessment was lumbar strain, with a plan to treat with Naprosyn and Robaxin.

A service treatment record (family practice) dated in February 1998 shows that the Veteran reported complaints of low back pain for over two days.  The Veteran reported a recurrent history of low back pain since 1979, that involved the lumbar region toward the right flank area.  He rated the pain as 5 on a scale of 10, which was non radiating.  He denied any (recent) trauma.  He denied having radiation, numbness, tingling, loss of function in the legs or lost bowel or bladder function.  The pain increased with walking long distances.  

On examination the Veteran had a mildly abnormal gait.  There was possible scoliosis to the right, decreased range of motion, increased pain with lateral bending to the right.  X-rays showed a 9 degree scoliosis that the provider thought may be secondary to position or muscle spasm.  The assessment was muscle spasm to the lumbar area probably secondary to scoliosis.

At the time of the Veteran's March 1999 retirement examination, the report of medical history shows that the Veteran reported a history of low back injury and recurrent back pain.  The examiner commented that the Veteran had a low back injury in 1980 and had acute muscle spasm/aches about twice a year.  There were no current problems, and no radiation or numbness or weakness.  On examination, the evaluation of the spine and other musculoskeletal system was normal.  

VA treatment records on file are dated from June 2008 through February 2013.  These records show that a review of systems in June 2009 included arthralgias of the back without paresthesias.  These records show that assessments include low back pain; and in December 2010 an assessment of low back pain and X-ray evidence of mild levoscoliosis and degenerative joint disease.  

The report of a February 2010 VA examination shows that the Veteran reported that while on a ship in service, he was carrying a wet line up a ladder when the ship rolled and he caught himself and pulled a muscle.  He reported that he had frequent back problems after that during service.  He reported that after service he had received no medical care for the back problem; rather, he just "suffered through it" and currently received no care for the back.  He reported current complaints of constant severe achiness, stiffness and weakness of the lower back.

After examination the examiner diagnosed radiographic evidence of mild levoscoliosis and degenerative disk disease at L5-S1 and L3-L4.  

The examining VA nurse practitioner opined that the current claimed low back condition is not caused by or a result of complaints of low back injury and pain noted during service.  As rationale, the examiner stated that there was no association between the Veteran's service and his current back condition.  

In this regard the examiner commented that the episodes of back pain experienced in service were usually associated with heavy lifting or weight lifting; that these episodes were generally short lived and the Veteran fully recovered; and that there was no lasting chronic back pain or reoccurring maintenance care or alterations to his work environment.  The examiner further commented that the Veteran's discharge physical examination was absent a back condition, and that continuity of post-service care is absent. 

The examiner opined that therefore, based on review of the claim file and examination, the current low back condition is not related to or caused by complaints of a low back injury noted during service.

In a March 2011 private medical consultant report conducted for purposes of a SSA disability claim evaluation, the Veteran reported low back pain that occasionally radiates into the left gluteal region and into the left leg, with occasional numbness in these areas.  After physical examination with no noted diagnostic testing, the diagnoses included chronic thoracolumbar strain.

During a June 2014 hearing before the undersigned Veterans Law Judge, the Veteran testified that he injured his back in November 1979 aboard a ship when he was carrying on his shoulder a wet rolled up rope weighing an estimated 250 pounds.  As he was climbing a ladder with the rope the ship took an unexpected roll and to keep from falling, he caught himself and that injured his back.  He continued to have back problems that were treated a number of times in service thereafter.

The Veteran testified that after service he would self-treat and not go to a doctor so there were no records.  The Veteran testified indicating that when he goes for treatment at VA, the provider does not address his complaints and "blows me off" so he just has to suffer the symptoms and treat them himself.  
 
Analysis

Based on the findings of the June 2009 VA treatment record evaluation and the subsequent VA examination report in February 2010, diagnosis of a low back disability, identified as mild levoscoliosis and degenerative disk disease at L5-S1 and L3-L4, is established during the pendency of the claim.  

The Veteran essentially claims that he was injured in February 1980 and treated periodically for low back symptoms over the next 18 years in service, and has had low back symptomatology since service.  The Veteran is competent to report, and has credibly reported, that he has had low back symptomatology since the injury during service, even though he did not seek professional medical treatment after service that could have provided documentation beyond his credible reports.  

Service treatment records include reports reflecting the continuity of treatment during service.  He reported having periodic flare-ups of the back symptomatology over the course of his 20-year service, which he associated with his 1980 injury. His service treatment records verify the numerous treatments for low back symptomatology in service after the injury in February 1980.  His lay testimony describing symptoms and the continuity of those symptoms after service support later diagnoses by medical professionals and is consistent with the remaining evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The examiner from the February 2010 VA examination based his opinion against the claim in part on the premise that the episodes of back pain experienced in service were usually associated with heavy lifting or weight lifting; and that these episodes were generally short lived and the Veteran fully recovered, with no lasting chronic back pain or reoccurring maintenance care or alterations to his work environment.

However, the record does not show that the multiple episodes of back pain symptomatology was generally associated with physical training involving heavy lifting or weight lifting.  Moreover, these episodes were not generally associated with any new/acute injury, but rather reoccurred periodically at a rate of about two times a year as credibly reported by the Veteran and as verified to great extent by the service treatment records.

The examiner further commented that the Veteran's March 1999 discharge physical examination was absent any back condition, and that a continuity of care post-service was absent.  However, although the service discharge examination did not on examination contain an abnormal evaluation regarding the low back, the examiner certainly did comment that the Veteran had had a low back injury in 1980 and had had acute muscle spasm/aches about twice a year since then during the course of the period of service.  

Moreover, although the record does not show a continuity of post-service medical care prior to about 2009, the Veteran has credibly reported on a continuity of low back symptomatology since service, and he has documented that report of continuity of symptoms since his 2008 application for benefits based on the back condition.  Continuity of symptoms, not treatment, is the salient issue in in establishing the chronicity of a condition.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Given the strong evidence of many multiple episodes of low back symptomatology over 18 years of service, and the competent and credible reports of the Veteran regarding the continuity of perceived low back symptoms since service that supports the later diagnosis of mild levoscoliosis and degenerative disc disease at L5-S1 and L3-L4, and affording the benefit of any doubt to the Veteran, service connection for a low back disability to include mild levoscoliosis and degenerative disc disease at L5-S1 and L3-L4 is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability to include mild levoscoliosis and degenerative disc disease at L5-S1 and L3-L4 is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


